Crew III, J.P.
Appeal from an order of the Family Court of Chenango County (Sullivan, J.), entered December 7, 1999, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 4, to hold respondent in willful violation of a prior order of support.
Respondent was found to have willfully violated a prior order of support and was sentenced to six months in the Chenango County Jail with a purge of $10,000. Counsel for respondent now seeks to be relieved of his assignment upon the ground that there are no nonfrivolous issues that may be raised on this appeal. As our review of counsel’s brief and the record reveals at least one potentially nonfrivolous issue, namely the sufficiency of the evidence of respondent’s inability to pay, respondent’s counsel is relieved of his assignment and new counsel will be assigned to address any issues the record may disclose (see Matter of Andrew MM., 267 AD2d 515).
Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.